Citation Nr: 0524322	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  97-15 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO)
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected degenerative disc disease of the cervical spine, 
rated as 20 percent disabling prior to May 1, 2000 and 40 
percent disabling from May 1, 2000.

2.  Entitlement to an increased rating for the service-
connected residuals of a left hip fracture, currently rated 
as 10 percent disabling.  

3.  Entitlement to an increased rating for the service-
connected left shoulder bursitis, currently rated as 10 
percent disabling.  

4.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1984 to October 
1985.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1995 rating decision by the RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in January 1996.  A copy of the hearing 
transcript is associated with the claims file.  

The case was remanded by the Board to the RO in June 1999.  
In a July 2002 rating decision, service connection was 
established for left upper extremity radiculopathy with 
impingement syndrome.  A 10 percent rating was assigned from 
May 1, 2000 under 38 C.F.R. § 4.124a, Diagnostic Code 8716.  
In addition, the RO recharacterized the veteran's cervical 
strain as degenerative disc disease of the cervical spine and 
increased the rating to 40 percent under Diagnostic Code 
5293, effective May 1, 2000.  In addition, the veteran's 
arthralgia of the left shoulder was recharacterized as left 
shoulder bursitis and the rating was increased to 10 percent, 
effective November 16, 1994.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Consequently, the matters of an increased rating for 
degenerative disc disease of the cervical spine and 
arthralgia of the left shoulder remain in appellate status.  

The case was remanded again in March 2004 for additional 
development of the record.  After completion of the requested 
development, a Supplemental Statement of the Case was issued 
in January 2005, and the case was returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The veteran's service-connected degenerative disc disease 
of the cervical spine is manifested by subjective complaints 
of pain and no more than moderate limitation of motion, with 
flexion to 20 degrees, and with no objective evidence of 
neurological abnormalities; with no evidence of 
incapacitating episodes having a total duration of 4 weeks or 
more during the past 12 months.  

2.  The veteran's service-connected residuals of a left hip 
fracture are manifested by subjective complaints of left hip 
pain, with objective findings of noncompensable limitation of 
motion; and with objective evidence of a well-healed 
impending femoral neck fracture with no remaining deformity 
from that impending fracture.

3.  The veteran's service-connected left shoulder bursitis is 
manifested by no x-ray abnormalities, and by noncompensable 
limitation of motion with subjective complaints of pain, but 
without swelling, flail shoulder, false flail joint, 
recurrent dislocation, malunion or nonunion of the clavicle 
or scapula.

4.  The veteran's degenerative joint disease of the lumbar 
spine is, as likely as not, aggravated by the service-
connected residuals of a left hip fracture.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent prior to May 1, 2000, and in excess of 40 
percent from May 1, 2000, for the service-connected cervical 
strain, (also characterized as degenerative disc disease of 
the cervical spine), have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.3, 4.7, 4.71a, Diagnostic Code 5290 (2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2004).

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected residuals of a left hip 
fracture have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5250-5255 (2004).

3.  The criteria for a rating in excess of 10 percent for 
service-connected left shoulder bursitis have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103a, 5107 (2002); 38 
C.F.R. § 3.159, Part 4, including §§ 4.7, 4.71a and 
Diagnostic Codes 5019, 5201 (2004).

4.  The criteria for entitlement to service connection for 
aggravation of degenerative disc disease of the lumbar spine 
have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2003).  Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information and evidence that is necessary to substantiate 
the claim for benefits.  The VCAA also created 38 U.S.C.A. § 
5103A, which codifies VA's duty to assist, and essentially 
states that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Implementing regulations for the VCAA were 
subsequently enacted, which were also made effective 
November 9, 2000, as pertinent herein.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claims of 
entitlement to increased ratings for the service-connected 
disabilities of the cervical spine, left hip and left 
shoulder; and for service connection for degenerative disc 
disease of the lumbar spine, the Board finds that compliance 
with the VCAA has been satisfied.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  A letter sent to the veteran in March 
2004 informed him that to establish entitlement to higher 
disability ratings for his service-connected disabilities, 
the veteran must show that these disabilities have gotten 
worse.  Furthermore, the March 2004 letter informed the 
veteran that to establish entitlement to service connection, 
he must show that a current disability is related to service.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The March 
2004 letter advised the veteran that the RO would make 
reasonable efforts to obtain evidence such as medical 
records, employment records, or records from other Federal 
agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The March 2004 letter 
requested that the veteran provide an Authorization and 
Consent to Release Information form (VA Form 21-4142) 
(release form) for each private physician who had treated him 
for his claimed conditions.  He was also advised to provide 
the name of the person, agency, or company who has any 
relevant records and to provide a release form for each 
identified facility.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO did not specifically 
request the veteran to submit all evidence in his possession 
that pertained to his claims prior to the unfavorable rating 
decision, the veteran has consistently identified relevant VA 
medical records and has requested that these records be 
obtained and associated with the claims file.  The veteran 
has not indicated in any correspondence to the RO that he has 
any pertinent treatment records in his possession.  As such, 
the Board finds that the veteran is not prejudiced by such 
failure.  The RO has consistently requested the veteran to 
provide information about where and by whom he was treated 
for his claimed disabilities.  In the March 2004 letter, he 
was specifically asked to tell VA about any additional 
information or evidence and send VA the evidence needed as 
soon as possible.  Thus, he was, in effect, asked to submit 
all evidence in his possession.  Therefore, for all of the 
aforementioned reasons, it is determined that the veteran was 
not prejudiced by the RO's not specifically requesting that 
the veteran provide any evidence in his possession that 
pertained to his claims prior to the April 1995 and 
subsequent rating decisions.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that VA will seek to provide, and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.


II.  Factual Background

Historically, in November 1994, the veteran submitted a claim 
for an increased rating for the service-connected cervical 
strain, evaluated as 10 percent disabling; and for 
compensable ratings for the service-connected stress 
fracture, undisplaced femoral neck, left hip; and for the 
service-connected arthralgia of the left shoulder joint.  In 
addition, the veteran submitted a claim of service connection 
for degenerative disc disease of the low back, claimed as 
secondary to and proximately the result of his service-
connected left hip condition.  

In an April 1995 rating decision, increased ratings were 
denied for the service-connected cervical strain, left hip 
disability, and left shoulder disability.  Also, service 
connection was denied for degenerative disc disease of the 
lumbar spine.  The veteran timely appealed that 
determination.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in January 1996.  Then, in a May 1996 
Hearing Officer decision, the RO increased the rating to 20 
percent for the service-connected cervical strain, and 
increased the rating to 10 percent for the service-connected 
residuals of a left hip fracture, both effective November 16, 
1994.

The case was thereafter remanded by the Board to the RO in 
June 1999 for further development of the record.  

Then, as noted hereinabove, in a July 2002 rating decision, 
the RO recharacterized the veteran's cervical strain as 
degenerative disc disease of the cervical spine and increased 
the rating to 40 percent under Diagnostic Code 5293, 
effective May 1, 2000.  In addition, the veteran's arthralgia 
of the left shoulder was recharacterized as left shoulder 
bursitis and the rating was increased to 10 percent, 
effective November 16, 1994.  

Medically, the veteran was afforded VA examinations in 
February 1996, February 2001, and most recently, in April 
2004 to evaluate the severity of the service-connected 
disabilities and to determine if service connection was 
warranted for the degenerative disc disease of the lumbar 
spine.  

In February 1996, the veteran's predominant complaints 
involved limitation of motion of the cervical spine with 
pain, and pain in the left shoulder and left hip.  The 
veteran reported that he suffered a stress fracture in 
service, which was subsequently pinned, and he has never had 
resolution of the pain or improvement.  The pins were 
eventually removed, but the veteran still continued to have 
pain and limitation of motion, and occasionally had slippage 
or lockage of his joint of the left hip.  

With regard to the cervical spine, the veteran reported a 
limitation to 45 degrees of the neck with turning to the 
right.  Turning to that point produced an almost constant 
pain in the left shoulder posteriorly but particularly over 
the areas of the trapezius.  

The examiner determined that there was a question of cervical 
disc disease, symptoms and limitations secondary to arthritic 
changes.  There had been no resolution, continued progress of 
the pain, discomfort, and limitation.  The examiner noted a 
left hip stress fracture by history without notable 
improvement, continued symptomatic pain in the left hip and 
upper hip.  Since the surgery to remove the pins in the hip, 
the veteran had experienced, what appeared to be, some 
subluxation through the vastus lateralis area of his 
incision.  The veteran's hip joint seemed to pop out of 
place, but was easily replaced each time; however, the 
veteran still had aggressive limitation due to pain and the 
positional problem.  

The examiner indicated that over the past several years, the 
veteran had aggravated and progressive symptoms regarding 
limitation to both his hip and his cervical spine area.  

The veteran was admitted to a VA medical center in February 
1996 for 10 days for modalities of his chronic neck and back 
complaints, for exercise program, stretching, and 
strengthening, and to work on work simplification posture 
exercises and added conservation.  On examination, the 
veteran had decreased lateral bending, right greater than 
left.  Rotation was decreased to approximately 30 degrees 
actively left lateral rotation, and approximately 45 degrees 
on the right.  Flexion and extension were near full, but the 
veteran complained of pain.  The iliac crest appeared about 2 
centimeters higher on the right than the left.  Back range of 
motion was good to fair.  The veteran was able to heel and 
toe walk without difficulties.  The veteran had multiple 
tender points in the left cervical and perispinals, as well 
as the left levator, scapulus, left scalenes, left trapezius, 
left rhomboid major and minor.  There was some tenderness 
over the left SI joint, and perocormus.  It was noted that 
the veteran had an approximate .75 inch leg length 
discrepancy on the left when compared to the right.  The 
examiner was unsure how that related to the veteran's chronic 
pain.  

The veteran was examined for compensation purposes in 
February 1996.  It was noted that over the past several years 
he had had aggravated and progessive symptoms regarding 
limitation to the hip and cervical spine.  He could turn his 
neck to the right to 45 degrees and to the left to 65 to 70 
degrees.  

In the June 1999 remand, the Board found the February 1996 VA 
examination and inpatient discharge summary inadequate for 
rating purposes.  Moreover, the examination report did not 
address the veteran's assertion of degenerative disc disease 
of the lumbar spine.  

The veteran was next afforded a VA joints examination in 
February 2001.  At that time, the veteran continued to have 
pain from the neck to the left shoulder down the back of the 
shoulder to the elbow on a daily basis, level six on a scale 
of zero to ten.  The veteran described the pain as a 
sensation of hot coals.  The left shoulder had pain on 
lifting the arm to the shoulder level with lifting resulting 
in numbness to the left shoulder and down the left arm.  The 
shoulder also had the feeling that it was catching or hung up 
on movement when reaching.  In the left hip, there was 
stiffness in the hip with inactivity.  There was popping on 
movement.  The pain levels were best in the morning at level 
five and by the end of the day level eight after prolonged 
standing and sitting.  It was apparent to the examiner that 
the veteran's low back problems appeared to have been 
aggravated by the same activities as the left hip, as were 
the left shoulder and the upper extremity numbness associated 
with activity of the left shoulder.  The veteran reported no 
flare-ups, as it was a daily problem aggravated by the use of 
the shoulder and/or use of the left lower extremity.  

The examiner noted that the veteran's job as a health 
physicist and instrument calibration repair person required a 
lot of sitting and walking which aggravated his back and left 
hip.  The examiner noted that the veteran's functional 
impairment after use paralleled that of the use of the back 
and neck with approximately 60 percent loss by the end of the 
day.  

This examiner also noted a .75 inch leg length discrepancy.  
There was tenderness noted anterior and lateral to the hip 
joint and/or the sciatic and the left buttock.  Range of 
motion in the left hip revealed active flexion from 0 to 90 
degrees with pain through most of flexion.  On extension, 
there was 30 degrees of active motion with pain at 30 
degrees.  On adduction, there was 15 degrees of motion with 
pain through motion.  On abduction, there was 30 degrees of 
motion with pain through motion.  On external rotation of 50 
degrees active motion there was pain at the end of motion and 
on internal rotation there was 15 degrees of motion with pain 
through motion.  On examination of the shoulders, the 
shoulders were symmetrical.  The acromioclavicular (AC) 
joints were intact.  There was tenderness over the anterior 
bicipital groove and in the left trapezius posteriorly.  
There was guarding on movement of the shoulder past 90 
degrees of forward flexion or abduction.  There was no edema, 
effusion, redness or heat.  The left shoulder was negative on 
the drop arm test and apprehension test for subluxation.  
Motion in the left shoulder on forward flexion revealed that 
the shoulder caught, causing pain at 90 degrees with full 
active motion at 180 degrees with pain through 90-180 degrees 
of motion.  On abduction, there was 180 degrees of motion.  
On external rotation there was 90 degrees of motion.  On 
internal rotation active motion was limited to 5 degrees when 
the shoulder caught causing intense pain.  

X-ray of the left shoulder was normal.  X-ray of the left hip 
revealed alternating lucentencies and densities of the 
trochanteric bands likely due to healing or old fracture.  
The diagnosis was:  (1) post status fracture of the left 
femur with resulting tendonitis in the left hip; (2) 
Impingement syndrome in the left shoulder; (3) Bursitis of 
the bicipital tendon bursa of the left shoulder.  The 
examiner concluded that some of the pain down the left 
shoulder was radicular pain from the cervical disease and 
also that the previous fracture in the left hip was an 
aggravating factor for the lower spinal problem; however, not 
a causative factor.  

The examiner prepared a separate report for the examination 
of the spine in February 2001.  The examiner noted that, 
historically, the veteran presented to the VA facility in May 
2000 with chronic neck and back pain, and was consulted to 
the Pain Management Clinic.  At that time, the veteran had 
been taking medication Vicodan two tablets every four hours 
for the previous 15 years with fair response.  He was 
referred to a pain clinic and received cervical nerve root 
injections.  The veteran also reported chronic low back pain 
over the past 15 years.  An magnetic resonance imaging (MRI) 
study of the neck and back from May 2000 revealed 
degenerative disc disease with central disc herniation at L4-
L5-S1 and minor disk disease and bulging discs at C3-4 and 
C6-7.  X-rays of the lumbar spine from May 2000 showed 
minimal narrowing of L1-2 and L5-S1.  Neck x-rays were 
normal.  The examiner also noted that electromyographic (EMG) 
studies from July 2000 revealed cervical radiculopathy in the 
left upper extremity and in the right lower extremity.  Pain 
management specialists prescribed Oxaprozin 600 mg twice per 
day and a Fentanyl patch 75 mcg every 48 hours with only fair 
relief of his pain.  

On examination of the dorsal spine, there were no postural 
abnormalities.  The lumbar lordosis was slightly reduced.  
There was muscle spasm noted in the upper and lower back and 
there was tenderness over the left trapezius muscle and left 
paravertebral area.  Range of motion of the cervical spine 
was limited to 20 degrees of active forward flexion with pain 
noted to the left of the spine, 20 degrees of backward 
extension with pain to the left of the spine.  On rotation, 
full active motion to the right was 40 degrees with pain and 
to the left 50 degrees.  On rotation there was full active 
motion of 20 degrees to the right and 30 degrees to the left 
with pain at 30 degrees.  Normal range of motion of the 
cervical spine was 30 degrees forward flexion, 30 degrees 
backward extension, 40 degrees lateral flexion, 55 degrees 
rotation.  

Range of motion of the lumbar spine revealed forward flexion 
of 85 degrees of active motion with pain on returning to 
standing upright.  Backward extension motion was at 12 
degrees with pain throughout.  Right lateral flexion was 20 
degrees of motion with pain throughout.  Left lateral flexion 
was 25 degrees of motion.  Rotation to the left and right was 
15 degrees with pain to the left and the right.  Normal range 
of motion for the lumbar spine was 95 degrees forward 
flexion, 35 degrees backward extension, 40 degrees lateral 
flexion, 35 degrees rotation.  Without medication, the 
veteran had approximately 60 percent additional limitation 
due to pain with pain levels increasing seven to ten and legs 
hurting to the point of not being able to walk.  Neurological 
examination revealed upper extremities motor of 5/5 
bilaterally.  Grip strengths were intact.  Deep tendon 
reflexes were 2/4 in both upper extremities and symmetrical.  
There was a decrease in sensation in the ring finger and 
little finger of the left hand.  In the lower extremities, 
motor strength was intact 5/5 bilaterally.  Heel to toe walk 
was intact, plantar was down going.  Deep tendon reflexes 
were 2/4 in the knee and ankle.  Straight leg raises were 70 
degrees bilaterally.  

X-ray of the lumbar spine revealed minimal narrowing of L1-L2 
and L5-S1.  X-rays of the cervical spine were normal.  

The diagnosis was degenerative joint and disc disease of the 
cervical spine with left upper extremity radiculopathy; and 
degenerative and joint disc disease of the lumbar spine with 
central disc herniation at L4-L5 and L5-S1 and right lower 
extremity radiculopathy.  The examiner noted that because 
there was no evidence of any other traumas or injuries noted, 
it was likely that the lumbar spine disability was aggravated 
by the previous injury to the left hip; however, it was not 
likely that the left hip disability caused the current lumbar 
spine disability.  

As noted hereinabove, the case was remanded again in March 
2004.  At that time, the Board explained that the rating 
criteria under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which 
contemplates intervertebral disc syndrome, were revised and 
became effective as of September 23, 2002.  As such, the RO 
was instructed to evaluate the veteran's cervical spine 
disability based on the old and the new criteria.  

The veteran was afforded VA orthopedic and neurological 
examinations again in April 2004, at which time he continued 
to complain of a limp, and pain in the groin and trochanter 
area.  The veteran reported pain in the neck, mostly on the 
left side, with radiation down the back of the shoulder from 
the left side of the neck down to the left elbow.  Sometimes 
he got tingling in the fingertips of the left hand.  The 
examiner noted that the veteran had never had back or neck 
surgery and that no operations had ever been recommended for 
him.  The veteran also reported that his shoulder snapped and 
popped, and that his neck pain had moved down into his 
shoulder.  His low back pain was in the lumbar area which 
radiated to the hip and the buttock.  Lifting and walking 
bothered him, as did sitting and standing in one spot.  

On examination, the veteran walked with a slight limp on the 
left.  Range of motion of the lumbar spine revealed flexion 
to 70 degrees in the thoracolumbar area, with extension to 25 
degrees, mostly in the lumbar spine.  Right bending was 
accomplished to 25 degrees.  Left side bending was 
accomplished to 25 degrees.  Rotation on both sides was 25 
degrees.  Deep tendon reflexes were equal and active 
bilaterally.  Sensation in the lower extremities was normal 
to light touch.  There were no numb areas in the lower 
extremities.  

Examination of the left hip revealed flexion to 135 degrees.  
Internal rotation was to 30 degrees, bilaterally.  Both hips 
internally rotated to 30 degrees.  External rotation was 65 
degrees bilaterally.  Abduction on the left was 60 degrees.  

There was no muscle spasm present in the low back at the time 
of the examination.  

Examination of the cervical spine revealed forward flexion to 
70 degrees, extension to 25 degrees, lateral flexion to the 
left was 25 degrees, lateral flexion to the right was 27 
degrees.  Rotation to the right and left was 30 degrees 
bilaterally.  

On examination of the shoulder, the left shoulder abducted to 
170 degrees, flexed to 170 degrees, had external rotation to 
35 degrees and internal rotation of 75 degrees.  All of those 
motions at the extreme caused pain.  Muscle strength in his 
hands for grip was normal.  Muscle strength in dorsiflexion 
and palmer flexion of the wrists was normal.  Flexion and 
extension of the elbows was normal.  Abduction of the 
shoulders with the veteran's arms at 90 degrees was normal 
strength.  There was no atrophy of the shoulder muscles, and 
no spasm at the time of the examination.  

Muscle strength and sensation in the lower extremities was 
normal.

The veteran pointed to a spot to the left lateral side of the 
low cervical area beside the spinous process of C7, which was 
where he said the pain began.  The veteran reported that when 
he was having a lot of pain, he could not be touched in that 
area, but it was minimally painful on the day of the 
examination, with deep palpation.  

X-rays of the left shoulder showed no bony abnormalities.  X-
rays of the cervical spine showed normal disc spaces 
throughout the cervical spine.  There were no arthritic 
changes that the examiner could see in the cervical spine 
area.  The oblique x-rays showed normal facet joints 
throughout the cervical spine.  X-rays of the lumbar spine 
showed mild narrowing of the L5-S1 disc space.  The 
sacroiliac joints were normal in appearance.  There was not 
any particular arthritic change seen other than the mild 
narrowing of the L5-S1 disc space.  The anterior-posterior 
view of the pelvis was taken with the veteran standing, and 
it was almost level.  The hip joints were normal in 
appearance. The left femoral neck was normal in appearance.  
There was no remaining sign of a healed fracture.  X-rays of 
the left hip joint again showed the pin tracks.  The pins 
were in excellent position in the femoral neck.  The examiner 
noted that the pins had been totally removed, but he could 
see the tracks 


of the pins going up through the femoral neck.  There was no 
sign of remaining holes in the lateral cortex.  

The diagnosis was:  (1) no diagnosis in regard to the left 
shoulder; (2) no diagnosis in regard to the cervical spine, 
with the exception of perhaps radiating pain to the left 
posterior shoulder, cause undetermined; (3) healed impending 
femoral neck fracture with no remaining deformity from that 
impending fracture, which was well-healed; (4) no left 
shoulder bursitis found on examination ; and (5) degenerative 
disc disease of the lumbar spine, mild, with minimal 
narrowing of the L5-S1 disc space.  

The examiner opined that the veteran, who was actively 
working with no lost time at work, could not have a very 
severe problem with degenerative disc disease of the cervical 
spine.  The examiner noted a lot of subjective complaints 
about the cervical spine and left shoulder, but the actual 
physical findings and x-rays were relatively normal.  With 
regard to the service-connected hip disability, the examiner 
noted that the initial injury was just an impending stress 
fracture, which was totally healed with no evidence left of 
the impending stress fracture, except for the tracks of the 
pins that were used to prevent the fracture from separating.  

The veteran had mild degenerative disc disease of the lumbar 
spine, but the examiner found little evidence of more than 
just one complaint of pain for a short time in regard to the 
veteran's low back.  

Finally, the examiner concluded that he did not agree with 
the fact that most of the veteran's findings had been service 
connected; opining that the rather extensive percentage loss 
of function was reasonably excessive, considering the minimal 
amount of objective findings in the examinations performed on 
that day.  

In an addendum opinion, the examiner reiterated his findings; 
particularly that there were no findings of cervical disc 
space narrowing, no objective evidence of 


continued impairment of the left hip; and no current bursa in 
the area of the left shoulder.  The examiner opined that the 
left shoulder pain was stress related.  

Turning now to the neurological examination of April 2004, 
physical examination revealed that the veteran had full 
strength throughout his left arm and low back, despite some 
pain in the left arm and lower back with manual muscle 
testing.  There was no evidence of wasting.  His deep tendon 
reflexes were 2+ throughout with 2+ ankle jerks and 
downturning toes bilaterally.  Coordination was normal.  
Secondary was intact to light touch, pinprick, 
proprioception, and vibratory sense, with a negative Romberg 
sign.  The veteran had mildly reduced light touch sensation 
only on the posteromedial aspect of the right arm.  Gait was 
normal, stable, and narrow-spaced.  He was able to perform 
the tandem, heel, and toe walks without difficulty, and with 
full excursion.  

The examiner determined that, with regard to the cervical 
spine, the veteran had evidence only of pain related to 
degenerative disease.  His physical examination did not 
suggest neuropathy, nerve entrapment, or radiculopathy.  An 
MRI of the cervical spine from December 1988 did not support 
a diagnosis of radiculopathy, neither did an EMG of his right 
upper extremity.  

With regard to the lumbar spine, the veteran had evidence 
only of pain related to degenerative joint disease.  His 
physical examination did not suggest neuropathy, nerve 
entrapment, or radiculopathy.  

The examiner noted that in searching through the veteran's 
extensive records, he did not find a report of an EMG 
examination supporting a diagnosis of cervical or lumbosacral 
radiculopathy.  

In a September 2004 addendum, the examiner again noted that 
there was no evidence of a neurological condition 
complicating either the veteran's cervical strain, or his 
mild lumbar degenerative disc disease.  




III.  Legal Criteria and Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease 
such as arthritis to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  See 38 
C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).

Under 38 U.S.C.A. §§ 1110, 1131, it is essential that there 
be a current disability in order to establish service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In this case, the veteran has been diagnosed with mild 
degenerative disc disease of the lumbar spine, and VA 
examiners have opined that the veteran's nonservice-connected 
degenerative disc disease of the lumbar spine, albeit mild, 
is likely aggravated by the service-connected left hip 
disability.  According to Allen v. Brown, 7 Vet. App. 439, 
448 (1995), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  In light of the medical opinions 
of record, the Board finds that the veteran is entitled to 
compensation for the degree of disability, if any, over and 
above the degree of disability existing prior to the 
aggravation of the degenerative disc disease of the lumbar 
spine, pursuant to the holding in Allen.

In this regard, the Board observes that there is no evidence 
in the claims file which tends to discredit the VA examiner's 
opinion regarding aggravation, and there are no opinions to 
the contrary.  As such, the Board finds that the 
preponderance of the evidence is in favor of the veteran's 
claim, and service connection for aggravation of the 
veteran's degenerative disc disease of the lumbar spine is 
warranted.  


B.  Increased Ratings

The history of the veteran's disabilities has been reviewed, 
but the more recent evidence is the most relevant to his 
claims for increased ratings.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2004).  

Under 38 C.F.R. § 4.31 (2004), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a no percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40, 4.45 (2004).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45 (2003); 
see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) 
(holding that, when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movement).

Cervical Spine

In this case, the RO has evaluated the veteran's cervical 
spine disorder as 20 percent disabling prior to May 1, 2000, 
and 40 percent disabling from May 1, 2000, pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5293.

The diagnostic codes pertinent to back ratings were amended 
while the veteran's appeal was pending.  Prior to the 
amendment, Diagnostic Code 5290 governed ratings of 
limitation of motion of the cervical spine, and Diagnostic 
Code 5293 governed ratings of intervertebral disc syndrome.  
Effective September 23, 2002, VA amended the criteria for 
rating intervertebral disc syndrome, but continued to 
evaluate that disease under Diagnostic Code 5293.  See 67 
Fed. Reg. 54, 345 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003)).  Effective September 26, 
2003, VA updated the entire section of the rating schedule 
that addresses disabilities of the spine.  This update 
included a renumbering of the diagnostic codes pertinent to 
back ratings.  According to that renumbering, Diagnostic Code 
5237 now governs ratings of lumbosacral strain and cervical 
strain, Diagnostic Code 5239 governs ratings of 
spondylolisthesis or segmental instability, Diagnostic Code 
5242 governs ratings of degenerative arthritis of the spine, 
and Diagnostic Code 5243 governs ratings of intervertebral 
disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (to 
be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243).

The version of the regulation that is more favorable to the 
veteran is to be applied to the facts of his case; however, 
only the former criteria may be applied for the period 
preceding the effective date of the revised criteria.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  In this case, in a 
supplemental statement of the case issued in January 2005 the 
RO informed the veteran of the former and revised criteria 
for rating diseases and injuries of the spine, including 
intervertebral disc syndrome, and considered his claim for an 
increased evaluation pursuant to those criteria.

Prior to September 26, 2003, Diagnostic Code 5292 provided 
that a 10 percent rating was assignable for slight limitation 
of motion of the cervical spine; a 20 percent evaluation was 
assignable for moderate limitation of motion of the cervical 
spine; and a 30 percent rating was assignable for severe 
limitation of motion of the cervical spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5290 (2002).  

Prior to September 23, 2002, a 10 percent evaluation was 
assigned for mild intervertebral disc syndrome under 
Diagnostic Code 5293.  An evaluation of 20 percent was 
assignable for moderate recurring attacks of intervertebral 
disc syndrome.  A 40 percent evaluation was assignable for 
severe, recurring attacks of intervertebral disc syndrome 
with intermittent relief.  A 60 percent evaluation was 
assignable for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001).

In VAOPGCPREC 36-97 (Dec. 12, 1997), the acting VA General 
Counsel held that: (1) Diagnostic Code 5293 involved loss of 
range of motion and, therefore, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 were to be considered when a disability was 
evaluated under that diagnostic code; (2) When a veteran 
received less than the maximum evaluation under Diagnostic 
Code 5293 based upon symptomatology which included limitation 
of motion, consideration was to be given to the extent of the 
disability under 38 C.F.R. §§ 4.40 and 4.45, even though the 
evaluation corresponded to the maximum evaluation under 
another diagnostic code pertaining to limitation of motion; 
and (3) The Board was to address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if there 
was evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule, including 38 C.F.R. §§ 
4.40, 4.45, and 4.71a, was inadequate to compensate for the 
average impairment of earning capacity due to intervertebral 
disc syndrome, regardless of the fact that a veteran received 
the maximum schedular rating under a diagnostic code based 
upon limitation of motion.  See also DeLuca, 8 Vet. App. at 
202.

Prior to September 26, 2003, a 30 percent evaluation was 
assignable for favorable ankylosis of the cervical spine.  An 
evaluation of 40 percent was assignable for unfavorable 
ankylosis of the cervical spine.  A rating in excess of 40 
percent was assignable for complete bony fixation (ankylosis) 
of the spine at a favorable angle, or certain residuals of a 
fractured vertebra.  38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5286, 5287 (2002).

As of September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent evaluation is to be assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months.  A 20 percent evaluation is 
to be assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent evaluation is to be assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months. A 60 percent evaluation is to be assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).


As of September 26, 2003, all diseases and injuries of the 
spine other than intervertebral disc syndrome are to be 
evaluated under the general rating formula.  Intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
rated either under the general rating formula or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-43).

According to the general rating formula, a 10 percent 
evaluation is to be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is to be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent 
evaluation is to be assigned where forward flexion of the 
cervical spine is 15 degrees or less; or, where favorable 
ankylosis of the entire cervical spine is shown.  A 40 
percent evaluation is to be assigned for unfavorable 
ankylosis of the entire cervical spine; or forward flexion of 
the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is to be 
assigned for unfavorable ankylosis of the entire spine.  68 
Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2004).

The regulations direct that any associated objective 
neurological abnormalities, including, but not limited to 
bowel or bladder impairment, should be rated separated, under 
an appropriate diagnostic code.  See 68 Fed. Reg. 51,443, 
Note (1) (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243, Note (1) (2004).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum or the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in the 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243, Note (2) (2004).  

In exceptional cases, an examiner may state that because of 
age, body habitus, neurological disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplied an explanation, the 
examiner's assessment that the range of motion is normal for 
that individual will be accepted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243, Note (3) (2004).  

Each range of motion measurement is to be rounded to the 
nearest five degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243, Note (4) (2004).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurological symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 68 Fed. Reg. 51,443, Note (5) (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243, Note (5) (2004).

Disabilities of the thoracolumbar and cervical spine segments 
are to be rated separately, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Diagnostic Codes 5235-5242 govern ratings for 
vertebral fracture or dislocation; sacroiliac injury and 
weakness; lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion and degenerative arthritis of the 
spine (see also diagnostic code 5003).  See 38 C.F.R. 
§ § 4.71a, Diagnostic Codes 5235-5243, Note (6) (2004).

The formula for rating intervertebral disc syndrome 
reiterates the language of the September 23, 2002 regulatory 
amendment, noted above.  See 68 Fed. Reg. 51,443 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a).  For purposes of 
evaluations under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is to be evaluated 
on the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Notes (1) 
and (2) (2004).  

Based on these criteria and the evidence discussed below, the 
Board finds that the veteran's service-connected cervical 
spine disability does not more nearly approximate the former 
or revised criteria for an evaluation in excess of 20 percent 
prior to May 1, 2000 and in excess of 40 percent after May 1, 
2000.  

The above evidence establishes that the veteran's service-
connected cervical spine disability primarily manifests as 
radiating pain, some limitation of motion with pain, 
tenderness and fatigue, but is not so severe as to be 
characterized as more than moderate intervertebral disc 
syndrome.  In fact, the evidence conflicts as to whether the 
veteran actually experiences radiculopathy secondary to his 
service-connected cervical spine disorder and physicians have 
not noted muscle spasm or any objective evidence of neuralgic 
manifestations.  The more recent medical evidence of record 
is negative for objective findings of degenerative disc 
disease of the cervical spine, and the VA examiner indicated 
that the veteran's cervical spine disability was more 
accurately characterized as cervical strain.  According to 
the above evidence, the veteran's service-connected cervical 
spine disability also is not so severe as to cause 
incapacitating episodes of intervertebral disc syndrome at 
least two weeks in duration during the past 12 months.  
Moreover, neither forward flexion of the cervical spine of 15 
degrees or less, nor favorable ankylosis of the entire 
cervical spine has been shown.  Accordingly, an evaluation in 
excess of 20 prior to May 1, 2000, or in excess of 40 percent 
from May 1, 2000 may not be assigned pursuant to the former 
or revised criteria for rating diseases and injuries of the 
spine, including intervertebral disc syndrome.

The preponderance of the evidence is against the claim for an 
increased rating for the service-connected degenerative disc 
disease of the cervical spine at any time during the appeal 
period.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Left Hip

The RO has assigned a 10 percent disability rating for the 
left hip under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5255-5024, for malunion of the femur with 
slight knee or hip disability and tendonitis.  

Under Diagnostic Code 5024, tenosynovitis is to be rated on 
limitation of motion of the affected parts, as arthritis 
degenerative.  Diagnostic Code 5003, degenerative arthritis, 
requires rating according to the limitation of motion of the 
affected joints, if such would result in a compensable 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2004).  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is assigned for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5255, malunion of the femur with slight 
knee or hip disability warrants a 10 percent evaluation.  
Malunion of the femur with moderate knee or hip disability 
warrants a 20 percent evaluation.  Malunion of the femur with 
marked knee or hip disability warrants a 30 percent 
evaluation.  Fracture of surgical neck of the femur, with 
false joint or fracture of the shaft or anatomical neck of 
the femur with nonunion, without loose motion, weight bearing 
preserved with aid of brace warrants a 60 percent evaluation.  
Fracture of the shaft or anatomical neck of the femur with 
nonunion, with loose motion, (spiral or oblique fracture) 
warrants an 80 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2004).

According to VA standards, full hip range of motion is 
defined as 0 to 125 degrees hip flexion and 0 to 45 degrees 
hip abduction.  38 C.F.R. § 4.71, Plate II (2004).

Under Diagnostic Code 5251, limitation of extension of the 
thigh to 5 degrees warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5251 (2004).  Under 
Diagnostic Code 5252, limitation of flexion of the thigh to 
45 degrees warrants a 10 percent evaluation; limitation to 30 
degrees warrants a 20 percent evaluation; limitation to 20 
degrees warrants a 30 percent evaluation; and limitation to 
10 degrees warrants a 40 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5252 (2004).  Under Diagnostic Code 
5253, limitation of rotation of the thigh, cannot toe-out 
more than 15 degrees or limitation of adduction, cannot cross 
legs warrants a 10 percent evaluation.  Limitation of 
abduction of, motion lost beyond 10 degrees warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5253 
(2004).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of a rating in excess of 10 percent for the service-
connected residuals of a left hip fracture.

Based on the medical evidence, the Board finds that the 
veteran's left hip fracture is totally healed, and productive 
of no more than slight disability during the entire course of 
the appeal period, consequently, a rating in excess of 10 
percent under Diagnostic Code 5255 is not warranted.  

At the February 2001 examination, the veteran's range of 
motion in the left hip revealed active flexion from 0 to 90 
degrees with pain through most of flexion.  On extension, 
there was 30 degrees of active motion with pain at 30 
degrees.  On adduction, there was 15 degrees of motion with 
pain through motion.  On abduction, there was 30 degrees of 
motion with pain through motion.  On external rotation of 50 
degrees active motion there was pain at the end of motion and 
on internal rotation there was 15 degrees of motion with pain 
through motion.  According to the rating criteria, these 
limitations do not warrant a rating in excess of 10 percent 
based on limitation of motion of the hip/thigh.  In order to 
warrant a rating in excess of 10 percent for limitation of 
motion thigh, flexion would have to be limited to 20 degrees, 
and limitation of abduction would have to amount to motion 
lost beyond 10 degrees.  

At the April 2004 VA examination, range of motion testing of 
the left hip revealed flexion to 135 degrees.  Internal 
rotation was to 30 degrees, bilaterally.  Both hips 
internally rotated to 30 degrees.  External rotation was 65 
degrees bilaterally.  Abduction on the left was 60 degrees.  
Again, these limitations do not warrant a rating in excess of 
10 percent for the service-connected residuals of a left hip 
fracture, based on limitation of motion.  The examiner noted 
a diagnosis of healed impending femoral neck fracture with no 
remaining deformity from that impending fracture, which was 
well-healed.  

Furthermore, the examiner noted that the initial injury was 
just an impending stress fracture, which was totally healed 
with no evidence left of the impending stress fracture, 
except for the tracks of the pins that were used to prevent 
the fracture from separating.  The examiner determined that 
there was no objective evidence of continued impairment of 
the left hip.  

Finally, the findings on examination do not warrant a rating 
in excess of 10 percent based on any of the criteria 
governing disabilities of the hip.  For example, the evidence 
does not indicate that the veteran suffers from flail joint, 
impairment of the femur, nonunion of the hip joint, or 
malunion.  As such, a rating in excess of 10 percent is not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5254 or 
5255 (2004).

The Board has determined that based on the veteran's 
symptomatology, there is no other diagnostic code which could 
provide a higher rating for the veteran's left hip 
disability.  See Schafrath, 1 Vet. App. at 592-593.  
Additional provisions, which are potentially applicable to 
the veteran's hip disability, include Diagnostic Code 5250, 
which relates to ankylosis of the hip.  There is no medical 
evidence of ankylosis of the left hip and therefore, any 
application of this diagnostic code would be inappropriate.

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination and pain.  DeLuca, 8 Vet. 
App. at 206-07.  Given, however, the left hip symptomatology 
delineated in the objective medical evidence of record, the 
Board finds that an additional "symbolic" range of motion 
loss for pain, excess fatigability, decreased functional 
ability, etc. is not warranted.  Such is the case even when 
the effects of pain are considered, such as assuming that 
motion of the joint is limited to the point where pain 
begins, and taking into account the effects of pain on use of 
the joint.  Id.; see 38 C.F.R. §§ 4.40, 4.45.  In other 
words, the Board finds that the 10 percent rating for the 
service-connected residuals of a left hip fracture adequately 
compensates for the veteran's pain, particularly considering 
the VA examiner in April 2004 indicated that the veteran's 
stress fracture was completely healed.

The preponderance of the evidence is against the claim for an 
increased rating for the service-connected residuals of a 
left hip fracture.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Left Shoulder

The veteran's service-connected left shoulder disability is 
rated as bursitis and is currently rated as 10 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5019 (2004), 
bursitis, instructs that the disability will be rated on 
limitation of motion of the affected part as degenerative 
arthritis.

As noted hereinabove, Diagnostic Code 5003, degenerative 
arthritis, requires rating according to the limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2004).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

The veteran's left shoulder disability may be rated under 
Diagnostic Code 5201 for limitation of motion of the arm 
(shoulder).  The condition is currently rated as 10 percent 
disabling, and a 20 percent rating contemplates the major or 
minor arm being limited to shoulder level, or the minor arm 
limited midway between side and shoulder level.  A 30 percent 
rating contemplates limitation of the major arm to midway 
between side and shoulder level, or limitation of the minor 
arm to 25 degrees from side.  A 40 percent rating requires 
limitation of the major arm to 25 degrees from the side.  38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2004).

Other potentially applicable diagnostic codes pertaining to 
disabilities of the shoulder and arm include Diagnostic Codes 
5202 and 5203.  Under Diagnostic Code 5202, for impairment of 
the humerus in the major or minor arm, a 20 percent rating is 
granted when there is malunion, with moderate deformity; or 
malunion with marked deformity of the minor arm; a 30 percent 
rating is granted when there is malunion with marked 
deformity for the major arm .  Also under Diagnostic Code 
5202, for recurrent dislocations of the major or minor arm at 
the scapulohumeral joint, a 20 percent rating is granted with 
infrequent episodes, and guarding of movement only at 
shoulder level, or with frequent episodes and guarding of all 
arm movements of the minor arm.  A 30 percent rating is 
granted when there are frequent episodes and guarding of all 
arm movements for the major arm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2004).

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the major or minor arm, a 10 percent rating is 
granted for malunion or nonunion without loose movement; a 20 
percent rating is granted for nonunion with loose movement or 
for dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2004).

The preponderance of the evidence is against the veteran's 
claim for an increased rating for his service-connected left 
shoulder disability.  According to the February 2001 
examiner, the veteran's AC joints were intact.  There was 
tenderness, and there was no edema, effusion, redness or 
heat.  Motion in the left shoulder on forward flexion 
revealed that the shoulder caught, causing pain at 90 degrees 
with full active motion at 180 degrees with pain through 90-
180 degrees of motion.  On abduction, there was 180 degrees 
of motion.  On external rotation there was 90 degrees of 
motion.  On internal rotation active motion was limited to 5 
degrees when the shoulder caught causing intense pain.  X-ray 
of the left shoulder was normal.  

At the more recent VA examination in April 2004, the left 
shoulder abducted to 170 degrees, flexed to 170 degrees, had 
external rotation to 35 degrees and internal rotation of 75 
degrees.  All of those motions at the extreme caused pain.  
Muscle strength in his hands for grip was normal.  Muscle 
strength in dorsiflexion and palmer flexion of the wrists was 
normal.  Flexion and extension of the elbows was normal.  
Abduction of the shoulders with the veteran's arms at 90 
degrees was normal strength.  There was no atrophy of the 
shoulder muscles, and no spasm at the time of the 
examination.  X-rays of the left shoulder again showed no 
bony abnormality. The diagnosis was "no diagnosis in regard 
to the left shoulder.  The examiner noted a lot of subjective 
complaints about the cervical spine and left shoulder, but 
the actual physical findings and x-rays were relatively 
normal.  Importantly, the examiner concluded that he did not 
agree with the fact that most of the veteran's findings had 
been service connected; opining that the rather extensive 
percentage loss of function was reasonably excessive, 
considering the minimal amount of objective findings in the 
examinations performed on that day.  

In an addendum opinion, the examiner noted that there was no 
current bursa in the area of the left shoulder, and opined 
that the left shoulder pain was stress related.  

Also, the medical evidence of record does not show that the 
veteran has ankylosis of the scapulohumeral joint or 
impairment of the humerus including malunion of the humerus, 
recurrent dislocations of the scapulohumeral joint, fibrous 
union of the humerus, nonunion (false flail joint) of the 
humerus, or loss of head of (flail shoulder) the humerus.  As 
such, the veteran is not entitled to a higher rating under 
Diagnostic Codes 5200 or 5202.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5200 and 5202 (2004).

Finally, the veteran does not demonstrate malunion or 
nonunion of the clavicle or scapula, or dislocation of the 
clavicle or scapula.  As such, the veteran is not entitled to 
a higher rating under Diagnostic Code 5203.  38 C.F.R. § 
4.71a, Diagnostic Code 5203 (2004).

In sum, the evidence in this case does not show that the 
veteran's service-connected left shoulder bursitis warrants a 
disability evaluation in excess of 10 percent.  

The veteran's complaints of discomfort and pain with regard 
to the left shoulder have been considered and have been taken 
into account in the assignment of the disability evaluation 
currently assigned for the left shoulder.  The Board has 
considered his claim for an increased rating for his shoulder 
disability under all appropriate diagnostic codes.  As stated 
above, painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.  This has been 
accomplished in the present case, as the veteran is assigned 
a 10 percent disability rating for his service-connected left 
shoulder bursitis.  Moreover, although the Board is required 
to consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  Complaints of pain have been 
factored into the current rating, and the pain reported is 
consistent with the disability rating assigned, particularly 
given the lack of objective findings with regard to the left 
shoulder.

The preponderance of the evidence is against the claim for an 
increased rating for the service-connected left shoulder 
bursitis.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for aggravation of 
degenerative disc disease of the lumbar spine is granted.  

Entitlement to a rating in excess of 20 percent prior to May 
1, 2000, and a rating in excess of 40 percent from May 1, 
2000, for the service-connected degenerative disc disease of 
the cervical spine is denied.  

Entitlement to a rating in excess of 10 percent for the 
service-connected residuals of a left hip fracture is denied.

Entitlement to a rating in excess of 10 percent for the 
service-connected left shoulder bursitis is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


